ORDER

BRYSON, Circuit Judge.
Vicki L. Cleghorn submits a letter in response to this court’s February 2, 2004 order that required that she submit a completed Fed. Cir. R. 15(c) statement concerning discrimination, the filing fee (or a motion for leave to proceed in forma pauperis), and her brief.
In her letter, Cleghorn refers to the merits of her case. However, she has not completed the Fed. Cir. R. 15(c) statement, paid the filing fee (or filed a motion for leave to proceed in forma pauperis), or filed a brief. The February 2, 2004 order stated that if Cleghorn did not take those steps, her petition for review would be dismissed.
Accordingly,
IT IS ORDERED THAT:
Cleghorn’s petition for review is dismissed for failure to comply with the court’s February 2, 2004 order.